



Exhibit 10.1
HUNTINGTON BANCSHARES INCORPORATED
MANAGEMENT INCENTIVE PLAN
Effective for Plan Years
Beginning On or After January 1, 2020
ARTICLE I
PURPOSE; EFFECTIVE DATE
1.1.    Purpose. The purposes of this Management Incentive Plan (“Plan”) are (i)
to reward Participants when their performance has a direct impact on the success
of their business and the Corporation, (ii) induce Participants to achieve their
highest level of performance, and (iii) promote teamwork among Participants. It
is further intended for the Plan to provide flexibility to the Corporation in
its ability to motivate, attract, and retain the services of Participants who
make significant contributions to the Corporation’s success and the creation of
shareholder value and to allow Participants to share in the success of the
Corporation.
1.2.    Effective Date. The Plan, as amended, will become effective as of
January 1, 2020.


ARTICLE II
DEFINITION OF TERMS
As used in the Plan, the following words shall have the meanings stated after
them, unless otherwise specifically provided. In the Plan, words used in the
singular shall include the plural, and words used in the plural shall include
the singular. The gender of words used in this Plan shall include whatever may
be appropriate under any particular circumstances.
(a)    "Award" shall mean a cash incentive payment that may be due to a
Participant under the Plan.


1



--------------------------------------------------------------------------------




(b)    “Base Salary" means, unless otherwise determined by the Committee for one
or more Participants, the annual cash compensation relating to services
performed during any Plan Year, excluding the following items: (i) distributions
from nonqualified deferred compensation plans, (ii) bonuses, (iii) commissions,
(iv) overtime, (v) fringe benefits, (vi) stock options, (vii) restricted stock
units, (viii) relocation expenses, (ix) incentive payments, (x) nonmonetary
awards, (xi) director fees and other fees, and (xii) automobile and other
allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Participant’s gross income). Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of the Corporation and shall be calculated to include amounts not otherwise
included in the Participant's gross income under Sections 125, 402(e)(3),
402(h), 403(b), or 132(f) pursuant to plans established by the Corporation;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Participant.
(c)    "Board" or "Board of Directors" means the Board of Directors of
Huntington Bancshares Incorporated.
(d)    "Change in Control" means, with respect to the Corporation, the
occurrence of any of the following:
(1)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (“the Exchange Act”) as in effect as of the date of this
Plan) becomes the beneficial owner, directly or indirectly, of securities of the
Corporation representing 25% or more of the combined voting power of the
Corporation’s then-outstanding securities entitled to



2



--------------------------------------------------------------------------------




vote generally in the election of directors (“voting securities”); provided,
however, that, for purposes of this subsection (d), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Corporation, (ii) any acquisition by the Corporation, or (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation of any of its Subsidiaries;
(2)
Individuals who, as of the Effective Date, constitute the Board of Directors of
the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that, any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election, was approved by a vote of at least a majority of the directors
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board;

(3)
The consummation of a merger, statutory share exchange, consolidation or similar
corporate transaction involving the Corporation, other than any such transaction
in which the voting securities of the Corporation immediately prior to the
transaction continue to represent (either by remaining outstanding or being
converted into securities of the “surviving entity,”



3



--------------------------------------------------------------------------------




which for purposes of this Agreement shall include the corporation or other
entity resulting from such transaction and/or the corporation or other entity
that, as a result of the transaction, owns the Corporation or all or
substantially all of the Corporation’s assets, either directly or indirectly)
more than 50% of the combined voting power of the Corporation or surviving
entity resulting from such transaction immediately after the transaction with
another entity;
(4)
consummation of a sale, exchange, lease, mortgage, pledge, transfer, or other
disposition (in a single transaction or a series of related transactions) of all
or substantially all of the assets of the Corporation which shall include,
without limitation, the sale of assets or earning power aggregating more than
50% of the assets or earning power of the Corporation on a consolidated basis,
other than any such transaction in which a majority of the voting securities of
the surviving entity are, immediately following consummation of such
transaction, beneficially owned by the individuals and entities that were the
beneficial owners of the Corporation’s voting securities immediately prior to
the transaction;

(5)
The consummation of a liquidation or dissolution of the Corporation;

(6)
The consummation of a reorganization, reverse stock split, or recapitalization
of the Corporation which would result in any of the foregoing; or

(7)
The consummation of a transaction or series of related transactions having,
directly or indirectly, the same effect as any of the foregoing.



4



--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the payment of any Award may be considered
“deferred compensation” under Code Section 409A, and the payment of such Award
is triggered by a Change in Control, the events described above shall not
constitute a Change in Control unless they constitute a change in ownership or
effective control of the Corporation, or a change in the ownership of a
substantial portion of the assets of the Corporation, as described under Code
Section 409A; or in the case of a liquidation or dissolution of the Corporation,
such liquidation or dissolution complies with the procedures set forth in
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A).
(e)    "Chief Executive Officer" means the Chief Executive Officer of the
Corporation.
(f)    "Committee" means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan. For purposes of
granting, administering, and certifying Awards to Executive Officers, the
Committee or any sub-committee acting on behalf of the Committee shall be
composed of two or more members of the Board, each of whom is an “Independent
Director” within the meaning of Rule 5605(a)(2) of the NASDAQ corporate
governance rules. Any Committee member who is not an “Independent Director”
within the meaning of Rule 5605(a)(2) of the NASDAQ corporate governance rules
shall abstain from participating in any decision to grant, administer or certify
Awards to Participants who are Executive Officers. For purposes of granting,
administering, and certifying Awards to Participants who are not Executive
Officers, the Committee may consist only of the Chief Executive Officer.


5



--------------------------------------------------------------------------------




(g)    "Corporation” means Huntington Bancshares Incorporated, a Maryland
corporation, together with any and all Subsidiaries, and any successor thereto
as provided in Section 8.2 herein.
(h)    “Dodd Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any guidance thereunder.
(i)    “Executive Officer” means an executive officer as defined under Section
16 of the Securities Exchange Act of 1934, and any guidance thereunder
(including NASDAQ corporate governance rules.
(j)    "Extraordinary Events" means, with respect to the Corporation, any of the
following: (i) changes in tax law, generally accepted accounting principles or
other such laws or provisions affecting reported financial results, including
unforeseen and extraordinary changes in statutes and regulations that govern the
Corporation and its industry; (ii) accruals or charges relating to
reorganization and restructuring programs (including branch consolidations);
(iii) special gains, losses, or other unusual financial impact in connection
with the mergers and acquisitions (or divestitures) involving the Corporation or
any of its significant subsidiaries, the purchase or sale of branches or
significant portions of the Corporation or any of its significant subsidiaries,
or the sale of securities and investments of the Corporation; (iv) discontinued
operations, (v) write-downs or write-offs of assets, including intangible assets
such as goodwill and mortgage servicing rights (MSR) and valuation adjustments
related to the impact of hedging (including MSR hedging); (vi) litigation or
claim matters; (vii) expenses relating to unplanned regulatory actions; (viii)
any other significant item as discussed in management’s discussion and analysis
of financial condition and results of operation appearing or incorporated by
reference in the annual report on Form 10-K filed with the Securities and
Exchange Commission; (ix) gains and losses on the early repayment


6



--------------------------------------------------------------------------------




of debt; (x) foreign exchange gains and losses or an event not directly related
to the operations of the Corporation or not within the reasonable control of the
Corporation’s management; or (xi) any other unforeseen events or occurrences of
a similar nature as set forth by the Committee.
(k)    “NQDC Plan” means the Huntington Bancshares Incorporated Executive
Deferred Compensation Plan, any successor thereto, or any other nonqualified
deferred compensation plan or program maintained by the Corporation.
(l)    "Officer" means an officer of the Corporation or of a Subsidiary.
(m)    "Participant" means an Officer or employee of the Corporation selected by
the Committee to participate in the Plan for a particular Plan Year.
(n)    "Performance Criteria" means any one or more of the following objective
performance criteria upon which the achievement of specific performance goals
for each Participant are based as determined by the Committee in connection with
the grant and certification of Awards:
(1)
revenue and income measures (which include sales, revenues, net income, earnings
per share, non-interest income to total revenue ratio, non-interest income
growth, interest income, net operating profit, interest income, pre-tax
pre-provision (pre-tax income on a tax equivalent basis adjusted for provision
expense, security gains and losses, and amortization of intangibles), economic
value added, and earnings before interest, taxes, depreciation and amortization;

(2)
expense and efficiency measures (which include “efficiency ratio” (the ratio of
total non-interest operating expenses (less amortization of intangibles) divided
by total revenues (less net security gains), net interest margin, gross



7



--------------------------------------------------------------------------------




margins, operating margins, net-income margins, non-interest expense, operating
efficiencies, and operating leverage);
(3)
operating measures (which include productivity ratios, loan growth, deposit
growth, customer profitability, and market share);

(4)
return measures (which include return on average equity, tangible common equity
or return on tangible common equity, return on average assets, and total
shareholder return);

(5)
credit quality measures (which include non-performing asset ratio, net
charge-off ratio, and reserve coverage of non-performing loans);

(6)
leverage measures (which include debt-to-equity ratio and net debt);

(7)
risk measures (which include interest-sensitivity gap levels, regulatory
compliance, satisfactory audit results, maintenance of required common equity
levels (including common equity tier 1 (CET 1) and successor measure levels),
and financial ratings);

(8)
achievement of balance sheet, income statement, or cash-flow statement
objectives;

(9)
technology or innovation goals or objectives;

(10)
achievement of strategic and development objectives, goals, and milestones;

(11)
consummation of acquisitions, dispositions, projects, or other specific events
or transactions;

(12)
acquisition integration or disposition management goals or objections;



8



--------------------------------------------------------------------------------




(13)
product, customer or market-related objectives (including product revenues,
revenue mix, product growth, customer growth, number or type of customer
relationships, customer satisfaction survey results, market share, and
branding);

(14)
human capital, workforce, and culture goals (including employee satisfaction
survey results and cross selling goals); and

(15)
any other criteria established by the Committee. Performance Criteria may, as
determined by the Committee, be expressed or measured in terms of (i) attaining
a specified absolute level of the criteria, (ii) a percentage increase or
decrease in the criteria compared to a pre‑established target, previous years’
results, or a designated market index or comparison group, or (iii) a relative
basis to an established target, to previous year or other comparable period or
periods' results, to a designated comparison group or groups, or to one or more
designated external or internal indices or benchmarks. Such Performance Criteria
may be applied either to the Corporation as a whole or to a business unit or
subsidiary, using a “balanced scorecard” or other approach, in each case as
determined by the Committee. Any specific metrics listed within the categories
described above are intended to be illustrative and are not intended to be
construed as limitations on the more general metrics. Performance Criteria may
be different for different Participants, as determined in the discretion of the
Committee. The Committee may include or exclude Extraordinary Events in
determining whether the performance goal has been achieved. The Committee also
may



9



--------------------------------------------------------------------------------




make any other adjustments in its discretion when establishing the performance
goal or in determining whether the performance goal has been achieved. The
Committee also may make any other adjustments in its discretion when
establishing the performance goal or in determining whether the performance goal
has been achieved.
(o)    "Plan" means this Huntington Bancshares Incorporated Management Incentive
Plan, as amended by the Corporation from time to time.
(p)    "Plan Year" means the calendar year, or any other period of time
designated by the Committee.
(q)    "Subsidiary" or "Subsidiaries" means any corporation or other entity
whose financial statements are consolidated with the Corporation.
ARTICLE III
ADMINISTRATION
3.1.    Authority of the Committee. In addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full discretion to administer the Plan. The Committee is authorized to interpret
and construe the Plan and to adopt and amend such rules, regulations, and
procedures for the administration of the Plan as the Committee deems necessary
or advisable. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect. Further, the
Committee may make all other determinations which may be necessary or advisable
for the administration of the Plan. As permitted by law, the Committee may
delegate its authority as identified herein.


10



--------------------------------------------------------------------------------




3.2.    Agents; Limitations of Liability. The Committee may appoint agents to
assist in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Corporation, the
Corporation's certified public accountants, consultants or any other agent
assisting in the administration of the Plan. Members of the Committee and any
officer or employee of the Corporation acting at the direction or on behalf of
the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Corporation with
respect to any such action or determination.
3.3.    Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive, and binding on all persons,
including the Corporation, Employees, Participants, and their estates and
beneficiaries.
ARTICLE IV
PLAN PARTICIPANTS
4.1    Participation. Before the beginning of each Plan Year or as soon as
administratively practicable thereafter, the Committee shall select the
Participants in the Plan for the applicable Plan Year. Selection of Participants
may be made later in the Plan Year in the discretion of the Committee. Selection
to participate in this Plan in any Plan Year does not require the Committee to,
or imply that the Committee will, select the same person to participate in the
Plan in any subsequent Plan Year.
ARTICLE V
PERFORMANCE CRITERIA AND GOALS


11



--------------------------------------------------------------------------------




5.1    Performance Criteria and Goals. Awards under the Plan may be based upon
corporate, business unit, and individual performance. Individual performance may
be determined by the performance of the individual’s business unit. Each Plan
Year, the Committee shall establish performance goals based on one or more
Performance Criteria as selected by the Committee for a Plan Year. Awards will
be payable upon attainment of such goals and satisfactory evaluation of the
Participant’s business unit and individual performance. Such evaluations will be
made by the Participant's appropriate manager or senior officer. The Committee
may select different Performance Criteria for different Participants or groups
of Participants. Performance goals may be revised during the Plan Year based on
Extraordinary Events or other factors. Potential Awards may vary among
Participants or groups of Participants as determined by the Committee. The
Committee shall retain the discretion to adjust Awards upward or downward,
either on a formulaic or discretionary basis or a combination of the two, as the
Committee determines.
5.2    Changes to Performance Criteria and Goals. The Committee may at any time
before the achievement of performance goals has been determined, change the
Performance Criteria or performance goals and the related Award terms to reflect
any change in the Participant’s position or level of responsibility with the
Corporation.
5.3    Discretionary Awards. Notwithstanding any provision of the Plan to the
contrary, in addition to the Award paid to a Participant under the Plan, if any,
the Committee may pay a separate or additional amount to a Participant, based
upon any factors that it considers appropriate in its sole and absolute
discretion.
ARTICLE VI
PAYMENT OF AWARDS


12



--------------------------------------------------------------------------------




6.1    Payment of Awards. Unless payment is deferred, Awards will be payable as
soon as practicable following the close of the Plan Year. No Award will be paid
to a Participant who is not employed by the Corporation or a Subsidiary on the
day the Award is paid except as described below (1) in the case of death,
disability, or retirement of the Participant, (2) in the event that a Change in
Control of the Corporation has occurred, or (3) such other situation determined
appropriate by the Committee. Notwithstanding any provision to the contrary,
unless payment is deferred, in no event may Awards be paid later than the 15th
day of the 3rd month after the end of the Plan Year in which the Award is
earned.
Notwithstanding the above, in the event a Participant dies or becomes disabled
before payment of an Award, the Committee may, in its discretion, authorize
payment to the Participant (or the Participant's estate or designated
beneficiary) in such amount as the Committee deems appropriate. If a Participant
retires from the employ of the Corporation under an applicable plan or policy of
the Corporation, or as otherwise specified by the Committee, before payment of
an Award, the Committee may, in its discretion, authorize payment to the
Participant in such amount as the Committee deems appropriate.
Further notwithstanding the above, in the event a Participant terminates service
with the Corporation for any other reason, the Committee may, in its discretion,
authorize payment to the Participant in such amount as the Committee deems
appropriate.
ARTICLE VII
INTERIM AWARDS; CHANGE IN CONTROL
7.1    Change in Control Provisions. In the event of a Change in Control, the
following provisions shall apply:


13



--------------------------------------------------------------------------------




(a)    The Committee shall make interim Awards based upon the Corporation's
quarterly financial statements for the quarter ending immediately prior to or
coinciding with the Change in Control.
(b)    In determining the amount of interim Awards, the Committee shall follow
the procedures for calculating Awards, except that the Committee shall annualize
the actual level of year-to-date performance achieved with respect to each
performance goal and such other performance objectives/assessments as the
Committee shall determine. The amount of the Awards so calculated shall be
payable on a pro-rated basis based upon the quarter ending immediately prior to
or coinciding with the Change in Control in accordance with the following
percentages:
First Quarter - 25% of the Award otherwise payable
Second Quarter - 50% of the Award otherwise payable
Third Quarter - 75% of the Award otherwise payable
Fourth Quarter - 100% of the Award otherwise payable
(c)    Notwithstanding the foregoing, each interim Award to be made under this
Article 7 to any Participant who received an Award under this Plan for the Plan
Year immediately preceding the year in which the Change in Control occurs shall
not be less than the target award opportunity expressed as a percentage of Base
Salary for the preceding Plan Year paid on a pro-rated basis as provided in
subparagraph (b) above.
(d)    The Committee shall grant an interim Award in accordance with this
Article 7 to all Participants whether or not the Participants are employed by
the Corporation when the Change in Control becomes effective unless the
employment of such Participant was terminated for cause, as determined by the
Corporation in its sole discretion.


14



--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS PROVISIONS
8.1.    Guidelines. From time to time the Committee may adopt written guidelines
for implementation and administration of the Plan.
8.2.    Successors. All obligations of the Corporation under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Corporation, or a merger, consolidation, or otherwise.
8.3.    Unfunded Plans and Restrictions on Transfer. It is intended that the
Plan be an "unfunded" plan for incentive compensation. The Committee may
authorize the use of trusts or other arrangements to meet the obligations
hereunder, provided, however, that the existence of such trusts or arrangements
is consistent with the "unfunded" status of the Plan. Any benefits to which a
Participant or his or her beneficiary may become entitled under this Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to so transfer or
encumber such benefits shall be void. This Plan does not give a Participant any
interest, lien, or claim against any specific asset of the Corporation.
Participants and beneficiaries shall have only the rights of a general unsecured
creditor of the Corporation.
8.4.    Deferrals of Awards.
(a)    Participant-Initiated Deferrals. Unless otherwise provided by the
Committee, a Participant may elect to defer payment of the Participant's Award
under the Plan if deferral of an Award under the Plan is permitted pursuant to
the terms of the NQDC Plan existing at the time


15



--------------------------------------------------------------------------------




the election to defer is permitted to be made, and the Participant complies with
the terms of the NQDC Plan and Section 409A of the Code and any guidance
thereunder.
(b)    Committee-Initiated Deferrals. Notwithstanding any provision of the Plan
to the contrary, the Committee may require that any payment due under this Plan
be deferred in accordance with the terms set forth in the NQDC Plan. Further
notwithstanding the foregoing, any payment due under this Plan to an "Executive
Officer" as defined under the Dodd-Frank Act shall not be made until such period
specified under the Dodd-Frank Act, if applicable. If during this deferral
period, (1) the Corporation experiences a financial loss or (2) the Committee
learns of inappropriate risk-taking activities by the Participant, the Committee
will reduce the amount of the payment otherwise due to the Participant in a
manner consistent with Section 409A of the Code and in accordance with the
procedures set forth in the Dodd-Frank Act. In addition, except in the situation
of a Change in Control, the Committee may defer payment of an Award for such
period as the Committee may determine. Any such deferrals of payment under this
paragraph shall be made in compliance with all applicable federal and state
banking regulations, including the Dodd Frank Act, and with Section 409A of the
Code and any guidance thereunder.
(c)    NQDC Plan Govern Deferrals. Notwithstanding any provision of this Plan to
the contrary, the payment of any Award that has been deferred shall be
administered in accordance with the NQDC Plan and Section 409A of the Code.
8.5.    Withholding. The Corporation shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Corporation an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.


16



--------------------------------------------------------------------------------




8.6.    Other Plans. Nothing in this Plan shall be construed as limiting the
authority of the Committee, the Board of Directors, the Corporation or any
Subsidiary to establish any other compensation plan, or as in any way limiting
its or their authority to pay bonuses or supplemental compensation to any
persons employed by the Company or a Subsidiary, whether or not such person is a
Participant in this Plan and regardless of how the amount of such compensation
or bonus is determined.


17



--------------------------------------------------------------------------------




8.7.    Expenses of Plan. The costs and expenses of administering the Plan will
be borne by the Corporation.
8.8.    No Employment Rights. No Participant has any right to be retained in the
employ of the Corporation or any Subsidiary by virtue of participation in the
Plan.
8.9.    Governing Law. In order to benefit Participants by establishing a
uniform application of law with respect to the administration of the Plan, the
Plan and all Awards hereunder shall be interpreted in accordance with Ohio law,
except to the extent superseded by federal law and without regard to any choice
of law provisions. Any suit, action, or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with this
Plan, shall be brought in any court of the State of Ohio and of the United
States for the Southern District of Ohio. The Corporation, each Participant, and
any related parties irrevocably and unconditionally consent to the exclusive
jurisdiction of such courts in any such litigation related to this Plan and any
Awards hereunder, such parties irrevocably and unconditionally waive any
objection that venue is improper or that such litigation has been brought in an
inconvenient forum.
8.10.    Forfeiture/Recoupment/Clawback. Except on or after a Change in Control
or as otherwise set forth by the Committee, and notwithstanding any other
provisions in the Plan, in the event of:
(1)
a serious breach of conduct by a Participant or former Participant (including,
without limitation, any conduct prejudicial to or in conflict with the
Corporation or any securities laws violations including any violations under the
Sarbanes-Oxley Act of 2002), or

(2)
any activity of a Participant or former Participant in which the Participant or
former Participant solicits or takes away customers or potential customers with
whom the



18



--------------------------------------------------------------------------------




Participant or former Participant had contact with or responsibility for during
the Participant’s or former Participant’s employment with the Corporation
(individually and collectively referred to as “Misconduct”), the Committee shall
(a) cause any Award granted to a Participant to be terminated and forfeited
without payment, in whole or in part, and (b) if such Misconduct occurs within
three (3) years of the payment of an Award, require the Participant or former
Participant to repay the Corporation any payment received from such Award (with
such repayment valued as of the date of payment), without regard to when such
Misconduct is actually discovered by the Corporation. Such termination or
repayment obligation shall be effective as of the date specified by the
Committee. Any repayment obligation may be satisfied in cash and the Committee
may provide for an offset of any future payments owed by the Corporation to such
person if necessary to satisfy the repayment obligation. The determination of
whether any Participant or former Participant has engaged in a serious breach of
conduct or any prohibited solicitation shall be determined by the Committee in
good faith and in its sole discretion.
Further, notwithstanding any provision of the Plan to the contrary, if the
Corporation is required to restate any of its financial statements because of a
material financial reporting violation, the Corporation shall recover the amount
in excess of the Award payable under the Corporation's restated financial
statements, or such other amount required under the Dodd-Frank Act or any other
applicable law or policy. The Corporation shall recover this amount from any
current or former Participant who received a payment under this Plan during the
three-year period preceding the date on which the restatement is required, or
from any other individual specified in the Dodd-Frank Act. In addition, if the
Committee determines that a Participant (1) took unnecessary or


19



--------------------------------------------------------------------------------




excessive risk, (2) manipulated earnings, or (3) engaged in any misconduct
described in the Huntington Bancshares Incorporated Recoupment/Clawback Policy
(the “Recoupment/Clawback Policy”), the Committee shall terminate the
Participant's participation in this Plan and require repayment of any amount
previously paid under this Plan in accordance with the terms of the
Recoupment/Clawback Policy, any other applicable policy of the Corporation, and
any other applicable laws and regulations.
ARTICLE IX
AMENDMENT AND TERMINATION
9.1    Amendment and Termination. The Corporation may at any time terminate, or
from time to time, amend the Plan by action of the Board of Directors or by
action of the Committee without shareholder approval unless such approval is
required to satisfy the applicable provisions of the Internal Revenue Code of
1986, as amended, and any federal or state securities laws.




20

